DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 5/4/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	 Claims 1-9, 14-16, 227-28, drawn to method of figs 2-10, classified in C23C16/45525
II. 	Claims 21-26, drawn to method of fig  12-28, classified in H01L27/0886
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group invention I does not require performing an atomic layer deposition (ALD) process to deposit a dielectric material within the trench.  The subcombination has separate utility such as forming trench isolation.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  Examining distinct inventions requires different fields of search (e.g search queries and/or search classification).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Mr. McManis on 7/27/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons above
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims  1-9, 14-16, 27-28 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
►	Recorded Prior Art fails to disclose or suggest combination steps of method as characteristics recited in base claim 1 comprising performing an atomic layer deposition (ALD) process to deposit a dielectric material within the trench, comprising: flowing a first precursor of the dielectric material into the deposition chamber as a gas phase; flowing a second precursor of the dielectric material into the deposition chamber as a gas phase; and controlling the pressure and temperature within the deposition chamber such that the second precursor condenses on surfaces within the trench as a liquid phase of the second precursor, wherein the liquid phase of the second precursor has capillarity.
►	Recorded Prior Art fails to disclose or suggest combination steps of method as characteristics recited in base claim 9 comprising depositing a dielectric material within the trench using an Atomic Layer Deposition (ALD) process performed using a process chamber, wherein the ALD process comprises an ALD cycle comprising: exposing the semiconductor structure to a first precursor; and exposing the semiconductor structure to a second precursor, wherein the second precursor condenses on surfaces of the semiconductor structure as a liquid having capillarity; wherein a vertical deposition rate of the dielectric material from a bottom surface of the trench is greater than a lateral deposition rate of the dielectric material from a sidewall of the trench.

Conclusion
This application is in condition for allowance except for the following formal matters:  cancel non-elected claims 21-26.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819